Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Applicants’ response to the office action filed on 16 February 2021 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.
	
Status of the Application
	
	Claims 21-36 are pending and under examination.

Allowable Subject Matter

Claims 21-36 are allowed.  
The closest art, Quake et al. (WO2002023163; published 21 March 2002), teach their methods comprise controlling the flow of aqueous droplets comprising biological material within an oil carrier fluid using electrodes, as water is an electrical conductor and oil is not an electrical conductor (e.g. lines 25-32, pg. 29- lines 1-22, pg. 30).  Furthermore, they teach 
 As discussed in the previous action, Quake et al. teach multiple embodiments of controlling fluid flow within channels of their device. Therefore, the combined teachings of Quake et al. render obvious a method comprising flowing a first fluid containing cells in a first channel wherein the first channel meets a second channel and a third channel at a junction; flowing a second fluid in the second and third channels, immiscible with the first fluid, toward the junction with the first channel; and generating droplets of the first fluid within the second fluid wherein one or more of the cells are encapsulated in the droplets.
 However, Quake et al. do not expressly teach the requirement of flowing a first fluid containing cells in a first channel wherein the first channel meets a second channel, and a third channel, and an outlet channel at a junction; flowing a second fluid in the second and third channels, immiscible with the first fluid, toward the junction with the first channel; and generating droplets of the first fluid within the second fluid flowing away from the junction in the outlet channel as recited in the claimed invention.
Furthermore, regarding the double patenting rejections, the patented claims of each of Patent. No. 9,038,919 and Patent. No. 10,293,341 do not recite a method comprising flowing a first fluid containing cells in a first channel wherein the first channel meets a second channel, and a third channel, and an outlet channel at a junction; flowing a second fluid in the second and third channels, immiscible with the first fluid, toward the junction with the first channel; and generating droplets of the first fluid within the second fluid flowing away from the junction in the outlet channel as recited in the claimed invention.
Therefore, these double patenting rejections are withdrawn.
Furthermore, the prior art does not teach or fairly suggest the claimed combination of steps including the requirement of flowing a first fluid containing cells in a first channel wherein the first channel meets a second channel, and a third channel, and an outlet channel at a junction; flowing a second fluid in the second and third channels, immiscible with the first fluid, toward the junction with the first channel; and generating droplets of the first fluid within the second fluid flowing away from the junction in the outlet channel in the context of the claimed method.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHANA S KAUP/             Primary Examiner, Art Unit 1639